Citation Nr: 1756805	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right thumb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 2004 to April 2010, including service in Iraq.  He is the recipient of the Army Commendation Medal, the Army Achievement Medal on two occasions, and the Army Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2010.  A Statement of the Case (SOC) was issued in March 2012.  A timely substantive appeal was received in March 2012.  A Supplemental Statement of the Case (SSOC) was issued in July 2017.

The issues on appeal originally included entitlement to service connection for a cervical spine disability, a back disability, and left hand trauma with left 5th finger fracture.  Before the appeal was certified to the Board, in a July 2017 rating decision, the RO granted service connection for cervical strain/trapezius strain and assigned an initial 10 percent rating, effective April 21, 2010; granted service connection for thoracic strain and assigned an initial 10 percent rating, effective April 21, 2010; and granted service connection for status post left 5th distal interphalangeal (DIP) fracture with residual flexion deformity and assigned an initial 10 percent rating, effective April 21, 2010.  The July 2017 decision constitutes a full award of the benefits sought on appeal with respect to such claims.  Absent any indication that the appellant has initiated an appeal with the downstream elements of initial rating or effective date, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

The appellant does not currently have a right thumb disability that manifested in service or within one year thereafter or that is otherwise related thereto.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right thumb disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III.  Analysis

The appellant's service treatment records include November and December 2006 clinical notes which establish that he sustained a right thumb sprain while on active duty.  A November 2009 Report of Medical History notes that the appellant experienced multiple sprains/breaks in the bilateral hands and that he experiences numbness or aching in the hands after sudden pressure.  At his December 2009 military separation medical examination, clinical evaluation of the upper upper extremities showed limited range of motion of the fifth digit of the left hand and pain.  No complaints or abnormalities pertaining to the right upper extremity, including the right thumb or hand, were recorded.  

The appellant's post-service clinical records associated with the claims file are similarly negative for complaints or findings of a right thumb disability.

A contracted examination was conducted in April 2012.  The claims file was reviewed, including service treatment records which recorded a right thumb sprain.  After examining the appellant and reviewing the record, however, the examiner determined that there was no diagnosable current disability of the right thumb.  Imaging studies were negative for arthritis or any other abnormalities.

Based on the foregoing record, the Board finds that the most probative evidence establishes that the appellant does not currently have a right thumb disability.  The Board has considered the appellant's competent reports of pain.  The Court of Appeals for Veterans Claims (Court), however, has held that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board wishes to make clear that the record affirmatively establishes that the appellant sustained a right thumb sprain while on active duty.  However, that an injury occurred in service alone is not enough; rather, there must be chronic disability resulting from that injury.  In this case, the appellant's separation examination showed that his right upper extremity was normal at separation and the April 2012 VA medical examination showed that a right thumb disability was not present.  Under these circumstances, it appears that the in-service injury resolved without residual disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

In the appellant's representative's November 2017 brief, it is argued that the April 2012 VA examiner diagnosed the appellant with status post right thumb strain and related such to his active service.  The Board has reviewed the examination report in detail and observes that the examiner explicitly stated that the appellant did not have a diagnosable right thumb disorder.  Rather, the reference to "status post right thumb strain" was simply to point out to the reader that the appellant had previously experienced such a strain, not that he necessarily had any diagnosable residuals attributable to such.  The Board observes that the examiner specifically stated that there was no diagnosable current disability.

For the foregoing reasons, entitlement to service connection for a right thumb disability must be denied as there is no competent medical evidence of a current disability.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right thumb disability is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


